DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered.


Response to Amendment
Amendment filed 5/27/2022 has been entered and fully considered. Claims 1-15 are cancelled. Claims 16-30 are pending. Claims 16, 27, 28 and 29 are amended. No new matter has been added. 


Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive.
Applicant disagrees that the teachings of Kieckbusch and Mironov are sufficient to incorporate electrodes on the cartridge of Kieckbusch and corresponding circuitry on the heating element of Kieckbusch. The Final Office Action asserted that Mironov’s cartridge corresponds to the cartridge of Kieckbusch. Mironov’s cartridge includes an aerosol-generating element (such as a heating element) which warrants electrical connection of the cartridge to the main unit. Accordingly, the Final Office Action appears to consider the cartridge of Kieckbusch to comprise the heating element. 
Examiner respectfully disagrees. Mironov discloses that the electrodes on the cartridge, 304 and 305, 314 and 315 (Figures 2 and 3) are sensors on the cartridge and may be independent from the heater (Abstract; Paragraphs [0178]-[0182] and [0188]). Specifically, Mironov discloses that the power supply may also be configured to supply power to the aerosol-generator, and that the sensor circuit has a dedicated sensor power supply (Paragraphs [0187] and [0188]). Thus, the disclosure of Mironov would appear to suggest that the sensor circuit is an independent circuit with its power supply. As such, Examiner believes that the heater circuitry of Mironov does not need to be bodily incorporated into the cartridge of Kieckbusch when modifying the cartridge of Kieckbusch to include the sensor and its related circuitry of Mironov. 
Applicant argues that the cited art does not teach the claimed positional relationship between the heating portion and the means to determine. 
These limitations were not previously presented and will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

__________________________________________________________________________
Claims 16-22 and 24-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KIECKBUSCH et al. (US 2014/0299137) in view of MIRONOV et al. (US 2017/0231278)
With respect to claim 16, KIECKBUSCH et al. discloses an electronic smoking apparatus (Abstract). The apparatus comprises a main unit, 110,  comprising a heating portion, 130, on the main unit (Paragraphs [0029]; Figure 2) the heating portion comprising an electric heater (Paragraphs [0032] and [0033]); and a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit and the heaters are arranged to heat the tubular aerosol forming substrate when the aerosol generating article is received on the heating portion (Paragraphs [0029], [0031]-[0033]). 
As seen in Figure 2 and paragraph [0029]), when the heater is connected to the main unit, it forms an outer surface of the main unit. The tubular aerosol generating article then fits over this heater. 
KIECKBUSCH et al. discloses various circuitry including sensors and controllers for controlling various functions of the device (Paragraph [0038]; Figure 5B). 
KIECKBUSCH et al. does not explicitly disclose a means to determine that the aerosol generating article is received on the heating portion. MIRONOV et al. discloses that the cartridge includes first and second electrodes, such as metal plates, on each side thereof. These are part of a sensor which interface with circuitry in the housing to determine quantities of the aerosol generating article (Paragraph [0172]-[0174] and [0189]-[0190]). The control system is configured to determine the presence or absence of received by the main unit based on the presents of the electrode in the cartridge (Paragraph [0141]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the cartridge of KIECKBUSCH et al. with a sensor, as taught by MIRONOV et al. so that the control unit in the body can sense, the presence, the quantities and the type of the article. Moreover, merely receiving a signal from the cartridge indicates that the cartridge is installed. 
KIECKBUSCH et al. shows that the main unit comprises a proximal portion and a distal portion opposite of each other (See annotated figure 2, below). 
[AltContent: textbox (Distal portion opposite proximal portion)][AltContent: oval][AltContent: oval][AltContent: textbox (Proximal portion having the heating portion when attached)][AltContent: textbox (Main Unit)][AltContent: arrow]
    PNG
    media_image1.png
    790
    229
    media_image1.png
    Greyscale

MIRONOV et al. discloses that the electrodes on the cartridge are part of the sensor (Paragraph [0058]). The control system provides the power to the electrodes and measures the amount of liquid in the cartridge (Paragraph [0071]-[0079]). In KIECKBUSCH et al., the controller, 149, 150, is distal to the heater in the main body. Thus, by modifying KIECKBUSCH et al. with the teachings of MIRONOV et al., the electrodes would be in the cartridge, but the controller, which performs the sensing functions, is located in the main body distal to the heater. 
With respect to claim 17, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) is configured to prevent power from being supplied to the aerosol generator (e.g., heater) when the storage portion is empty (Paragraph [0195]). 
With respect to claim 18, MIRONOV et al. discloses that the control system (e.g., circuitry in the main unit; Fee figure 12 Paragraphs [0189]-[0193]) receives signals from the cartridge and determines the contents of the cartridge (Paragraphs [0195]-[0198]). Thus, the circuitry is also configured to determine that the cartridge is installed merely by receiving said signals. 
With respect to claim 19, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). In this instance, the direct contact of the contacts of the housing and cartridge represent a proximity sensor since when the housing receives signal, it knows that the cartridge is installed. 
With respect to claim 20, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon. MIRONOV et al. further discloses that the first and second contacts, 304 and 305, on the cartridge are spaced apart (Figure 2). Thus, it would have been obvious to space the first and second contacts on the heater apart as well so as to contact those on the cartridge. MIRONOV et al. further discloses electric circuitry configured to sense the connection between the contacts and implicitly determine that the cartridge is installed (Paragraphs [0187]-[0189]) and the contacts are an electrically conductive material (Paragraph [0062]). 
With respect to claims 21 and 22, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). 
With respect to claim 24, MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon. MIRONOV et al. further discloses that the first and second contacts, 304 and 305, on the cartridge are spaced apart (Figure 2). Thus, it would have been obvious to space the first and second contacts on the heater apart as well so as to contact those on the cartridge. MIRONOV et al. further discloses electric circuitry configured to sense the connection between the contacts and implicitly determine that the cartridge is installed (Paragraphs [0187]-[0189]) and the contacts are an electrically conductive material (Paragraph [0062]). MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). 
MIRONOV et al. further discloses that the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])
With respect to claim 25, MIRONOV et al. discloses that the measured electrical quantity is resistance (Paragraph [0082]). 
With respect to claim 26, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080]). 
With respect to claim 27, KIECKBUSCH et al. discloses a tubular aerosol-generating article, 104, comprising a tubular aerosol forming substrate (Paragraphs [0029], [0030] and [0032]) and an inner passage 119 (Paragraph [0029]). The inner passage is configured to receive the heater portion of the main unit. MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080]). As seen in figures 2 and 3 of  KIECKBUSCH et al., the cartridge comprises a distal end with an opening configured to receive the heater. MIRONOV et al. shows the electrodes on each end face, 314 and 315 (Figure 3). 

With respect to claim 28, KIECKBUSCH et al. discloses a heating portion disposed at an outer surface of the main unit (Figure 2). MIRONOV et al. discloses that when the cartridge is installed, the electrodes on the cartridge contact electrodes on the housing (e.g., proximity sensor) (Paragraph [0174]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place the contacts on the heater of KIECKBUSCH et al. since the cartridge is placed thereon.
KIECKBUSCH et al. shows that the main unit comprises a proximal portion and a distal portion opposite of each other (See annotated figure 2, below). 
[AltContent: textbox (Distal portion opposite proximal portion)][AltContent: oval][AltContent: oval][AltContent: textbox (Proximal portion having the heating portion when attached)][AltContent: textbox (Main Unit)][AltContent: arrow]
    PNG
    media_image1.png
    790
    229
    media_image1.png
    Greyscale


MIRONOV et al. discloses that the electrodes on the cartridge are part of the sensor (Paragraph [0058]). The control system provides the power to the electrodes and measures the amount of liquid in the cartridge (Paragraph [0071]-[0079]). In KIECKBUSCH et al., the controller, 149, 150, is distal to the heater in the main body. Thus, by modifying KIECKBUSCH et al. with the teachings of MIRONOV et al., the electrodes would be in the cartridge, but the controller, which performs the sensing functions, is located in the main body distal to the heater. 

With respect to claim 29, KIECKBUSCH et al. discloses that the main unit has a proximal portion and a distal portion (Figure 2).
[AltContent: textbox (Distal portion)][AltContent: arrow][AltContent: textbox (Proximal portion)][AltContent: arrow]
    PNG
    media_image2.png
    788
    221
    media_image2.png
    Greyscale


While KIECKBUSCH et al. and MIRONOV et al. do not explicitly identify that the means is disposed between the heating portion and the distal portion. The means would necessarily have to be placed between and end of the heater and the distal portion. 
[AltContent: textbox (Heater necessarily is between these two portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    788
    221
    media_image2.png
    Greyscale

With respect to claim 30, MIRONOV et al. further discloses that the type of electrode (e.g., means to identify) identifies the type of cartridge (Paragraph [0141]). Moreover, the measured electrical properties can be measured and determined based on different types of aerosol compositions (e.g., electrical quantity used as an identifier) (Paragraphs [0078]-[0080])

___________________________________________________________________________
Claim(s) 23is/are rejected under 35 U.S.C. 103 as being unpatentable over KIECKBUSCH et al. (US 2014/0299137) in view of MIRONOV et al. (US 2017/0231278) as applied to claims 16-22 and 24-30  above, and further in view of BILAT et al. (US 2017/0340010).
With respect to claim 23, modified does not explicitly disclose the claimed optical sensor and visual indicator. BILAT et al. discloses that the aerosol generator comprises an optical sensor that measures a sensed optical property of the aerosol generating article (e.g., cartridge) when the two are combined (Paragraphs [0071]-[0075]) so as to determine the presence and amount of liquid in the cartridge. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the main unit of modified KIECKBUSCH et al. with an optical sensor and the cartridge with a visual indicator, as taught by BILAT et al. so as to detect the presence of the cartridge as well as the amount of liquid in the cartridge. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745